Citation Nr: 9914948	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-45 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD) from July 
20, 1992 to May 7, 1996 and in excess of 50 percent on and 
after May 8, 1996.  

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1968.  

The Board of Veteran's Appeals (Board) notes that the issue 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.

A historical review of the record shows that on July 20, 1992 
the veteran filed a claim of entitlement to service 
connection for PTSD.  Pertinent rating decisions of record 
shows that in December 1994, the RO granted service-
connection for PTSD evaluated as 10 percent disabling from 
date of receipt of claim, January 1, 1994.  In a rating 
decision of April 1995 the RO revised the effective date of 
the grant of service connection for PTSD to July 20, 1992, 
date of receipt of claim.  In a rating decision of October 
1997, the RO granted an increased 50 percent evaluation for 
PTSD effective from May 8, 1996.  The Board finds that the 
veteran has continuously prosecuted his claim for an 
increased rating from the time of the original rating 
decision in December 1994 wherein the RO granted service-
connection for PTSD evaluated as 10 percent disabling.  


FINDINGS OF FACT

1.  The record shows that from the date the veteran filed his 
claim of entitlement to service connection for PTSD on July 
20, 1992, he has been demonstrably unable to obtain or retain 
substantially gainful employment due to PTSD.

2.  There is no longer a controversy regarding the benefit 
sought as the Board decision to grant a total schedular 
rating for PTSD resolves the issue raised on appeal; 
nonetheless, the Board is required to provide reasons and 
bases for its determination.  Zp v. Brown, 8 Vet. App. 303 
(1995).


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a continuous 100 
percent schedular evaluation for PTSD from July 20, 1992 
through March 7, 1996 and from March 8, 1996 and thereafter 
have been met. 38 U.S.C.A. §§ 5107, 1155, 5107(a); 38 C.F.R. 
4.1, 4.2, 4.7, 4.132, Diagnostic Code 9411 (effective prior 
to November 7, 1996); 38 C.F.R. §§ 4.7, 4.130; Diagnostic 
Code 9411; 61 Fed.Reg. 52695-52702 (Oct. 8, 1996) (effective 
November 7, 1996).

2.  There is no longer an issue of fact or law pertaining to 
a claim for VA benefits before the Board.  38 U.S.C.A. 
§§ 511, 7104, 7105 (West 1991 & Supp. 1998); 38 C.F.R. § 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A historical review of the record shows that on July 20, 1992 
the veteran filed a claim of entitlement service connection 
for PTSD.  In a rating decision of December 1994, the RO 
granted service-connection for PTSD evaluated as 10 percent 
disabling from January 5, 1994.  A corrected rating decision 
in April 1995 set the effective date from July 20, 1992, date 
of receipt of claim.  This action based upon the evidence of 
record including reports of VA psychological and psychiatric 
examinations dated in February 1994.  

A report of VA psychological examination dated in February 
1994 shows the veteran was unable to be administered 
Minnesota Multiphasic Personality Inventory (MMPI) due to the 
fact that he lacked reading glasses and his dyslexia as a 
child.  Therefore, a structured interview for PTSD 
undertaken.  The claims file was not available to the 
examiner.  The veteran was described as an individual who had 
been married twice.  First from 1978 to 1984 and then from 
1991 to the present.  

The veteran noted that sterility or inability to have 
children caused his first marriage to not work out.  He and 
his current wife lived in an apartment.  She worked as a 
manager at a private business.  The veteran noted dropping 
out of school after finishing the 8th grade and was drafted 
two years later at age 18.  Later he obtained a General 
Educational Development (GED) degree.  From 1979 to 1991, he 
was employed as a trainer of physically and mentally disabled 
people and worked for the Association of Retarded Citizens, 
locally.  He enjoyed this work and took pride in it.  Since 
becoming unemployed in 1991, he had not been able to distract 
himself from PTSD symptoms through total immersion in his 
work.  Moreover, since his heart attack last year he had not 
been able to seek gainful employment.  On his good days he 
volunteered helping homeless veterans.  

The veteran's recorded medical history showed a left leg 
amputation in 1974 after an automobile accident.  He spent 
three years getting his life back together.  He had a heart 
attack and angioplasty in 1993.  He had back problems 
occasionally.  His psychiatric history showed he denied any 
psychiatric hospitalizations.  Currently, he was being 
treated on an outpatient basis by VA.  He attended Vietnam 
veterans meetings twice a month for emotional support.  He 
noted that ninety percent of his friends were Vietnam 
veterans.  He was on psychiatric medications.  

On mental status examination, the veteran described his 
traumatic experiences in Vietnam.  His affect revealed a grim 
face.  He appeared genuinely distressed.  Affect was 
congruent with his words and sometimes he struggled to 
maintain his composure.  He noted that his intrusive thoughts 
of Vietnam had diminished over the years.  Currently, his 
symptoms were positive for combat nightmares (he slept only a 
few hours and did not like the night), intense emotional 
distress with symbolic events, psychogenic amnesia, avoidance 
of war related stimuli, diminished interest in significant 
activities, feelings of detachment or estrangement from 
others and restricted affect.  The veteran was noted to have 
described a sense of foreshortened future, sleep disorder, 
irritability or outburst of anger, impaired concentration, 
hypervigilance, exaggerated startle response and survivor 
guilt.  

The VA psychologist noted that the findings revealed on 
examination showed the presence of PTSD.  It was noted that 
the veteran's rating on the Global Assessment of Functioning 
(GAF) Scale was 50 and reflected serious symptoms or serious 
impairment.  He had severe industrial and moderate social 
impairment.  It was noted that some of the veteran's 
impairment was related to his left leg amputation and heart 
attack.  

A report of VA psychiatric examination dated in February 1994 
shows the veteran reported receiving Social Security benefits 
for the past two years.  He described a full spectrum of 
symptoms characteristic of PTSD.  When he first returned from 
Vietnam he had exaggerated startle response, though these 
diminished with time.  He was also hypervigilant and scanned 
his environment.  He had had problems with insomnia which had 
grown worse over the years and he was on medication to help 
him sleep.  He also had re-experiencing symptoms with 
intrusive recollections of his Vietnam experiences and 
nightmares about his mortar attacks on the base where he was 
stationed.  He described psychic numbing and loss of 
emotional responsiveness and a tendency to isolate himself, 
especially after first returning from Vietnam.  He avoided 
talking about it to most people and avoided anything that 
reminded him of exposure to it until recently when he sought 
treatment and he was now more open.

It was noted the veteran first saw a psychiatrist following 
amputation of his left leg to help accept that loss.  He 
attended a combat veterans group for about four years until 
it disbanded about one year earlier.  Currently he was on VA 
outpatient treatment and attended individual and group 
therapy.  

Also noted on psychiatric examination was that following the 
veteran's return from Vietnam he was unable to hold down a 
job, but eventually his employment became more stable.  He 
worked as a maintenance man in a hotel for about a year and a 
half before the leg injury.  He then obtained vocational 
rehabilitation benefits and worked as a trainer for the 
Association of Retarded Citizens from 1979 until 1991 when he 
was laid off.  He had not worked for the past three years.  
In 1993, he had a myocardial infarction which was followed by 
angioplasty.  

Since his heart attack the veteran tried to avoid stress as 
much as possible.  He did not anticipate resumption of work.  
He did volunteer work with anti-gang organizations or for the 
homeless.  He liked to build models.  He had many friends, 
most of whom were Vietnam veterans.  He was active with his 
local Vietnam Veterans Service Organization.  

On mental status examination the veteran was described as an 
alert, oriented, pleasant and cooperative individual.  He was 
casually but neatly dressed and his appearance was otherwise 
unremarkable.  Affect was appropriate and in normal range.  
His overall mood appeared to be no more than mildly 
depressed.  He stated that he had days that he felt depressed 
but these were not prolonged periods of depression.  The 
examiner noted not observing psychosis or cognitive 
impairment.  The veteran's spontaneous concerns revolved 
around wanting to avoid stress that could result in another 
myocardial infarction.  Assessment was PTSD.

In a medical statement dated in April 1996 a VA physician 
noted treating the veteran for over one year for severe 
combat related PTSD, requiring pharmacotherapy for some 
stabilization of symptomatology.  It was noted that 
nevertheless the veteran suffered from severe insomnia 
sleeping only three hours a night, daily intrusive memories 
of Vietnam, avoidance of trigger memories and periods of 
irritability.  This had all gotten much worse over the past 
month with his mother's death.  The veteran was described as 
quite disabled from these symptoms despite participation in 
treatment programs.

On a report of a VA psychiatric examination in November 1996, 
the veteran noted curtailing his volunteer work due to 
increasing depression and concern about his health.  He noted 
that while he felt friendly towards others at his veteran's 
meetings that he had little social life.  He noted separating 
from his second wife in May 1996 when she complained that he 
was too irritable and incapable of showing affection.  They 
had had no contact since that time and he expected to get a 
divorce.  He described little productive activity besides 
watching television or listening to music.  

The veteran spent much of his time at a park near the beach 
and watched the ocean.  He was not pursuing many of his 
hobbies such as model building.  He was not socializing much 
with friends though he may maintain some telephone contact 
with them.  His phone had been disconnected at times.  The 
examiner noted from a physical standpoint the veteran's main 
problem had been hypertensive cardiovascular disease.  

On mental status examination the veteran was described as 
alert, oriented, and cooperative.  He was casually but neatly 
dressed.  Affect was more serious and depressed than it had 
been three years earlier when he was with his wife and his 
overall mood appeared moderately depressed.  He was more 
constricted in his range of his affect.  At times he did not 
care if he lived or died but he had no suicidal ideation.  He 
emphasized that he needed distance from people but at the 
same time hoped he could maintain some level of functioning.  
He had been doing volunteer work.  

The examiner noted not observing any psychosis or cognitive 
impairment.  The veteran's spontaneous concerns revolved 
around wanting to find something to help him feel more giving 
and productive despite his various disabilities.  He was 
considered competent for VA purposes.  Assessment was PTSD.  
It was noted that his disorder had caused very significant 
social and occupational impairment.  It was noted that he was 
unable to take the MMPI because he was unable to read the 
MMPI items.

In March 1997 the veteran filed an application for 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.  He 
noted last working in June 1991 due to disability and 
expected to receive no disability retirement benefits.

On a report of a VA Social and Industrial Survey dated in 
March 1997 the social and occupational examiner noted that 
the veteran evidenced extreme impairment in his relationships 
with family, friends and neighbors.  

In his occupational adjustment the veteran experienced 
extreme industrial impairment due to his intense 
suspiciousness, poor anger management, increasing 
exacerbation of PTSD and hostility toward co-workers and 
supervisors.  It was noted that his PTSD symptoms began after 
discharge from service and were chronic and severe.  He was 
hyper-vigilant and had poor anger management.  He had 
frequent flashbacks and nightmares.  He had startle response.  

All these symptoms occurred on a regular basis at least twice 
a week.  He had mood lability and stated he was socially 
isolated.  The examiner noted finding that the veteran's 
periods of flashbacks, irritability, inability to sleep and 
nightmares were related to his combat experiences.  He was 
not able to maintain social contact with others.  It also 
appeared that he suffered from clinical depression and would 
benefit from ongoing support through medications and 
psychotherapy.  It was noted the veteran's current GAF was 41 
with the highest of 50 noted four years earlier.

On a report of a VA psychological examination in March 1997 
it was noted that the veteran was administered the MMPI for 
PTSD and obtained a valid profile for the test results.  The 
validity of the configurations suggested that the veteran has 
significant psychological problems which he would like to 
discuss.  It was noted that individuals with similar results 
were often described as moody, opinionated, unstable and 
rebellious.  They tended to be over critical of themselves 
and readily admitted to psychological problems.  

It was likely that characteristic defense mechanisms were 
ineffective in dealing with current difficulties leaving the 
individual feeling vulnerable and defenseless.  Individuals 
who obtained similar profiles were often seen as unsociable 
and afraid of emotional involvement, depressive and 
hysterical features were likely.  Complaints often included 
loss of efficiency, periods of confusion and inability to 
concentrate.  Unusual physical complaints and pervasive 
apathy may also be present.  This profile pattern often 
suggested a prepsychotic state or major affective disorder.  
This adjustment was likely to be chronic and resistant to 
change.  

Similar individuals were described as highly rebellious, 
nonconforming with poor social judgment and demonstrated an 
inability to profit from experience.  Psychological conflict 
was clearly manifested in highly visible behavior correlates.  
Similar individuals often displayed conflict with authority 
figures, antisocial acts, and manipulative interpersonal 
strategies.  Severe limits of anxiety and tension may make 
simple routine life-tasks impossible.  Agitated rumination, 
fearfulness, obsessions, compulsions and phobias were likely.  

Similar individuals often used intellectualization, isolation 
and rationalization but obtained no relief from chronic 
tension and guilt feelings from these mechanisms.  Constant 
rehashing of troubles and their possible solutions led only 
to the continuation of their misery.  The individual was 
likely to be reserved and somewhat uncomfortable in 
unfamiliar social situations and hard to get to know.  Often 
described as shy, timid and retiring.  The examiner concluded 
that the pattern of the MMPI was consistent with the pattern 
displayed by veteran's with PTSD.  The findings were noted to 
support that the veteran has PTSD.

On a report of a VA psychiatric examination in March 1997 the 
veteran's claims file was available to the examiner.  The 
veteran's current symptoms included memories of trauma.  He 
felt emotionally numb.  There was no future for him.  He was 
restricted to the house.  He felt an increase in anxiety and 
fearfulness when he went outside.  He experienced flashbacks 
and felt as though the event was happening again.  There were 
intense psychological stress cues.  It was noted that he had 
last worked in 1991.  He stated his PTSD symptoms had 
worsened and he was unable to help the people with whom he 
was working.  He had one previous marriage prior to being 
married for six years.  He had no children.  He noted having 
infrequent sex with his wife.  

On mental status examination the veteran was described as a 
pleasant and cooperative individual with no psychomotor 
retardation.  He was reluctant to discuss any of his 
experiences in Vietnam although he did with some provocation.  
He stated he constantly thought of suicide but had no 
attempts.  Mood was depressed.  Affect was constricted.  No 
psychotic symptoms were present.  


Insight and judgment were intact.  Cognitively, he appeared 
to be of average intelligence.  The examiner noted that the 
veteran had PTSD.  It was also noted that the veteran was 
unable to work due to his symptoms.  It was noted that he had 
trouble associating with people and cannot tolerate close 
interactions.  He was considered competent for VA purposes.  

His disorder was noted to have caused very significant social 
and occupational impairment.  He was unable to work.  The 
examiner noted that the veteran had a rocky relationship with 
his wife and could integrate in a working environment at this 
point.  It was noted that although the veteran would like to 
attempt to try, the tasks had proved to be too much for him 
at this time.  Pertinent diagnosis was PTSD and major 
depressive disorder, recurrent.  

Subsequently dated VA outpatient treatment records in 1997 
refer to treatment of PTSD. 

Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1998).  The average impairment as set 
forth in the VA Schedule for Rating Disabilities, codified in 
38 C.F.R. Part 4, includes diagnostic codes which represent 
particular disabilities. Generally, the degrees of 
disabilities specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. Id. In determining whether an increased 
evaluation is proper, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or any equal balance, the claim is 
allowed. Id.

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed, effective November 7, 
1996. Where a law or a regulation changes after a claim has 
been filed or reopened, but before the administrative 
judicial process has been concluded, the version more 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so. Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Brown, 1 Vet. App. 308 (1991); Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Under the old criteria, the severity of disability was based 
upon actual symptomatology as it affects social and 
industrial adaptability, and two of the most important 
determinants of disability were time lost from gainful work 
and decrease in work efficiency. 38 C.F.R. § 4.130.  The old 
schedular provisions of Diagnostic Code 9411, applicable to 
PTSD, require that evaluation would be based on certain 
criteria: 

When the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment, a 100 percent rating was assignable.

When the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment, a 70 percent rating was 
assignable.  

When the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment, a 
50 percent rating was assigned.  

When there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment, a 30 percent rating was assignable.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would qualify the degree of impairment for 
purposes of meeting the statutory requirements that the Board 
articulate "reasons or bases" for its decision pursuant to 38 
U.S.C.A. § 7104(d)(1). In a precedent opinion, dated November 
9, 1993, the VA General Counsel concluded that "definite" is 
to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large." VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  

Where there is less than the criteria for the 30 percent 
evaluation with emotional tension or other evidence of 
anxiety productive of mild, social, and industrial 
impairment, a 10 percent evaluation is provided.

The revised rating criteria for PTSD under Diagnostic Code 
9411 contemplate that a 10 percent evaluation will be 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation will be assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as "depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).


A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for a total occupational 
and social impairment, due to such symptoms as: Gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Department of Veterans Affairs, 38 
C.F.R. Part 4: Schedule of Ratings-Mental Disorders, 61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.130).

With respect to changes in rating criteria for disabilities, 
the Court noted in Rhodan v. West, 12 Vet. App. 55 (1998) 
pertaining to changes in the rating schedule for mental 
disorders in November 1996 that it is well settled that the 
rulemaking procedures of the Administrative Procedure Act 
(APA), 5 U.S.C. §§ 552, 553, govern the VA regulatory 
process.  See 38 U.S.C. § 501(c), (d). Sections 553(d) and 
552(a)(1)(D) of title 5 mandate, absent some specific 
exceptions listed at section 553(d)(1)-(3), that the 
effective date of a regulation must be 30 days after the date 
of publication of the adopted regulation in the Federal 
Register.  Until the statutory 30 days have passed, the 
regulation is not lawfully effective.  

Thus, prior to November 7, 1996, the revised regulations at 
issue here were not lawfully effective.  Further, the Court 
observed that the revised regulations do not allow for their 
retroactive application prior to November 7, 1996.  When the 
Secretary adopted the revised mental disorder rating schedule 
and published it in the Federal Register, the publication 
clearly stated an effective date of November 7, 1996.  
Because the revised regulations expressly stated an effective 
date and contained no provision for retroactive 
applicability, it is evident that the Secretary intended to 
apply those regulations only as of the effective date.  

Therefore, in view of the effective date rule contained in 38 
U.S.C. § 5110(g), which prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, the Secretary's legal obligation to 
apply November 7, 1996, as the effective date of the revised 
regulations prevents the application, prior to that date, of 
the liberalizing law rule stated in Karnas.  Accordingly, the 
Court held that for any date prior to November 7, 1996, the 
Board could not apply the revised mental disorder rating 
schedule to a claim.

In addition, certain other regulatory changes have been made 
in guidelines provided for assessing social versus 
occupational disability, and to include new diagnostic 
nomenclature.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.

A total disability rating for compensation based on 
unemployability of the individual may be assigned where the 
schedular rating is less than total.  38 C.F.R. § 4.16(a).  

Under 38 C.F.R. § 4.16(c) the provisions of paragraph (a) of 
this section are not for application in cases in which the 
only compensable service-connected disability is a mental 
disorder rated at 70 percent, a 100 percent schedular rating 
shall be assigned where the mental disorder precludes the 
veteran from securing or following a substantially gainful 
occupation (effective prior to November 7, 1996).  

If a veteran's claim fails because of the absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that "where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern" is not applicable to the assignment of an initial 
rating for disability following an initial award of service 
connection for the disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged ratings."  


Analysis

As an initial matter, the Board notes that the veteran's 
claims for an increased evaluation of his service-connected 
PTSD and a total disability rating for compensation purposes 
on the basis of individual unemployability are "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992); see also 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed.  Moreover, there is no indication that there are 
additional records which would aid a decision.  The Board 
concludes that the record is complete and there is no further 
duty to assist the veteran in developing his claim under 38 
U.S.C.A. § 5107(a).

Increased Evaluation

In this case, the Board finds that as of the time of the 
initial RO rating decision in December 1994 granting service-
connection for PTSD from July 20, 1992, the evidence of 
record at that time contained sufficient findings 
demonstrating the veteran's inability to obtain or retain 
gainful employment due to service-connected PTSD, thus 
warranting a 100 schedular percent evaluation under the 
rating criteria of Diagnostic Code 9411 in effect prior to 
November 7, 1996.  He had not worked since June 1991.  

While the veteran's PTSD disability picture failed to meet 
each of the old criteria for a 100 percent schedular 
evaluation, the Board points out that the Court has held that 
the criteria in Diagnostic Code 9411 for a 100 percent 
evaluation are each independent bases for granting a 100 
percent evaluation.  See Richard v. Brown, 9 Vet. App. 266, 
268 (1996); Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Specifically, the Board notes that during the appellate 
period stemming from receipt of the veteran's claim on July 
20, 1992, the veteran's GAF score was reported as 50 on the 
VA psychological examination in February 1994 and as 41 on a 
recent VA examination.  Such scores are reflective of major 
psychiatric impairment including an inability to perform 
substantially gainful employment as noted in the American 
Psychiatric Association's Diagnostic and Statistical Manual-
III and IV.  The record shows that the veteran last worked in 
mid 1991.  On a recent VA psychiatric examination the 
psychiatric examiner indicated that the veteran was unable to 
work due to service-connected PTSD.  

It is clear from the record that irrespective of the presence 
of nonservice-connected disabilities, the veteran is 
virtually unable to work solely due to PTSD.  From a review 
of the record it appears unlikely that the veteran could 
return to the pressures of an industrial environment.  It was 
noted on psychiatric examination in March 1997 that although 
the veteran would like to attempt to try, the tasks had 
proved to be too much for him at this time.  His absence from 
the labor market for many years has rendered him a poor 
candidate for even the most minimal kind of employment.

Accordingly, one of three of the rating criteria for a 100 
percent rating are independently met in the veteran's case.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  In this regard, 
the veteran is demonstrably unable to work.  For the 
foregoing reasons, the Board concludes that the record 
supports a grant of entitlement to a 100 percent evaluation 
for PTSD continuously from July 20, 1992.  As such, the 
practice known as "staged ratings" as cited in Fenderson v. 
West, 12 Vet. App. 119 (1999), is not for application in this 
case. 




In view of the Board's determination awarding the veteran a 
100 percent evaluation for PTSD under the criteria for rating 
psychiatric disorders that were in effect prior to November 
7, 1996, the Board need not explore the propriety of 
considering the claim for an increased evaluation for PTSD 
with application of the amended criteria which became 
effective for rating psychiatric disorders on November 7, 
1996.

Individual Unemployability

Earlier in this decision the Board noted that the issue of 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability had been 
placed in appellate status.  In view of the grant of a 100 
percent schedular evaluation for PTSD, this issue has been 
rendered moot or no longer proper for appellate review.  
However, as noted previously in this decision, the Board must 
provide reasons and bases to support this disposition.

In essence, with the grant of a total schedular disability 
rating there no longer exists any case or controversy as to 
the disability rating.  The individual unemployability rating 
is viewed as an intertwined issue since both bases of 
entitlement could produce a 100 percent evaluation.

Also, employability is a significant factor in the schedular 
rating criteria.  Having resolved the veteran's claim on a 
schedular basis and thereby granting the maximum benefit for 
the entire period of the appeal, there is no longer a 
question or controversy regarding the level of disability at 
any time applicable to the period under review.  No greater 
benefit could be provided.  Nor are any exceptions to the 
mootness doctrine present.  Thomas v. Brown, 9 Vet. App. 269, 
270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995) 
and Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); 
38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.



ORDER

A 100 percent rating for PTSD is granted continuously from 
July 20, 1992, subject to the laws and regulations governing 
the payment of monetary benefits.

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

